FILED
                             NOT FOR PUBLICATION                             JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR ORLANDO PORTILLO,                          No. 07-74424

               Petitioner,                       Agency No. A095-449-397

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Oscar Orlando Portillo, a native and citizen of Guatemala, seeks review pro

se of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s denial of his application for cancellation of removal. We

dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Portillo failed to show exceptional and extremely unusual hardship to his U.S.

citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d

975, 979 (9th Cir. 2009).

      Portillo’s contentions, that the Board did not properly consider and weigh all

evidence of hardship and that the government should have disclosed an alleged

pending application for asylum at the time the removal order was issued, do not

raise a colorable due process claim. Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                         2